Title: To Thomas Jefferson from Pierpont Edwards, 12 May 1801
From: Edwards, Pierpont
To: Jefferson, Thomas


               
                  Sir
                  New haven May 12th 1801.
               
               Your letter of the 29th. of March, came to hand the 9th. of April. It would have received an earlier answer, had I sooner been favored with an Opportunity of conferring with our republican friends, in the various parts of the State—While I feel myself highly flattered by the confidence which you have been pleased to place in me, I at the same time, experience, resulting from that confidence, a most important and weighty responsibility; I can only assure you, that my honest and best indeavours shall be exerted, on all occasions, To promote the interest of our common Country; and that I shall not intentionally, say or do that, which, in the event, will be hostile to its happiness, or calculated to betray you, as its chief Magistrate, into conduct, which may hazard your reputation. There is but one Opinion among the intillegent republicans in Connecticutt, respecting the case of Mr. Goodrich; all agree, that a removal will be right, in itself, and that the Measure is necessary, as it regards the general cause in Connecticutt. We have “consulted and Advised on the Subject, taking a broad view of the general as well as local.” The Manner of his appointment has been considered by you in its proper light, as to that Point therefore I forbear to make any remarks—“Taking a broad view of it,” we are convinced, that his being continued in office, instead of reconciling his friends, or any part of the federalists to republicanism, and to your Administration will Strengthen them in there Opposition—They boldly Assert that you dare not dismiss any federal Officer in Connecticutt.—And they assign two reasons—“That you know, that if your administration is supported at all in Connecticutt, it must be supported by the federalists,” and “that you have no confidence in any of the republicans, because you consider them as Men unfriendly to all regular Goverment”—They have the Affrontery to promulge these sentiments in every corner of the State, and with vast industry; and to [evince?] that these sentiments are just, they refer to your conduct with respect to officers in Connecticut—; they say, “Mr. Jefferson has displaced no Officer in Connecticutt; he has in other States; and is it because the Officers in Connecticutt are more republican than in other states? No, they are the strongest federalists in the United States; the true cause of his thus conducting is, he dare not trust a republican in Connecticutt, he knows they are, what we Assert them to be, disorganizers.” Every hour that the work of displacing is deferred gives strength to this delusion. I should not have mentioned what I have, were it not constantly and hourly said by the most influential and distinguished of the federal party. A few facts, out of hundreds that might be related with truth, I will mention. A Gentleman of high rank among the federalists, and holding one of the first Offices in the state, and considered by them as first in most respects, said openly in the Post Office, speaking of Harrison’s being displaced “that he would not trust himself alone in a room with you for a single Moment for the world, for he should be Sure, that the Man who would displace Harrison wou’d Assasinate him.” And on another Occasion; a few days before, speaking of you as president, said, “he woud not trust you even to be a tide Waiter.” I might fill a volume with Speeches of a simular Nature, uttered by Men high in Office, uttered by our Clergy, uttered by all ranks among the federalists—They talk here as tho’ all power was still in their hands. If you Administer the Goverment, say they, according to former administration, they will support you, but if you displace officers they will turn you out at the next election—
               Our Southern brethren, I presume, have no Just conception, as to the state of things in Connecticutt; the malignity of the federalists here is wholly inconceivable to any, but such as are Eye and ear witnesses to all; we should be as slow to beleive as they, if we had not had the evidence of our own senses, as to there conversation and conduct—The federalists here are a corps most systimatically organized. The Governor and Council joined to the corporation of Yale College, which was originally wholly eclesiastical, (and thirteen out of twenty one are now eclesiastics,) makes all the arrangements; these are communicated to those general meetings of our established Clergy, one holden at the general election in May, one holden in July, called a general association, and one holden at the Commencement in September; from these general Meetings the plans are communicated to the County consociations, and there are generally two in each County; these are composed of all the established Clergy living within the limits of the respective consociations—from them it is communicated to all the true federalist of each Parish—By this means they act with perfect uniformity; they are also, in this way, taught an uniformity of speech, on all political questions; so that if you hear any thing said by a federalist of tolarable respectability here, you may be sure that the same thing is prepared to be said every where—Since your elevation to the Presidency they have formed a plan, which looks more like producing some serious mischief than any that has ever yet been adopted by them: the Clergy are all to inculcate, with ernestness, in private conversation, and from the Pulpit the necessity of submitting to Goverment, the danger of speaking evil of those who administer the Goverment, so long as they administer it well they are to shew the fatal effects of not Observing this sort of Conduct; by stating, that if good Men, who are in Office, are calumnited; it will very probablely be the means of bringing into Office bad Men, Deists, men of no religion, men profligate in their Morals; and to shew clearly that such will be the effect of calumniating good Officers, they are to tell the people, to looke at recent events. several sermons have already been dilivered in Perfect conformity to this Plan—the federalists here do not consider themselves conquered; they are putting every faculty to the torture to effect the overthrow of your republican Administration—our leading federalists are all royalists; they think as our Clergy do “Moses & Aaron here walk together”—The throne and the Alter have here entered into an alliance offensive and defensive. If they cannot effect a change in the administration, they are resolved to divide the Union—this measure however, even in their minds, has its difficulties; the Republicans are Numerous even in Connecticutt, in Rhode Island they are decidedly a majority, in Massachusetts about seven fifteenths are republicans, in New Hamshire two fifths, in Vermont half are with us—The plan of dividing the Union therefore affords but a gloomy prospect of success, unless the republican Party can be lessined; this must be effected. To accomplish an event so desirable, has given them much thought, and no small share of trouble; but it is at last determined, so far as Connecticutt is concerned, to adopt the following measures—to disgrace the republican party, as a party, as much as posible; for that purpose to teach, that Mr. Jefferson has no confidence in them. A few are to be taken off, by courting them, bringing them into Office here, but wholly by the force of federal Votes and influences to relax on the Measure which they have heretofore adopted, of turning out every man, who was not a federalist; to reinstate two or three, who have very good connextions, that in the rage of party were turned out; but on all Occasions to teach it for doctrine, that the Democrates in Connecticutt, are a set of Men of no talents, no property, no Morals, and unfriendly to all Goverment. with these facts in full View, we do not hesitate to say, that a temporizing policy will be, here, a ruinous policy. The Collector at Middletown deserves a dismission on more grounds than one—Violent, unstable, priest-ridden, implacable, a ferocious federalist, and a Most indecent enimy to you and your administration,—One of the toast drunk on the 4th. of July last at Middletown was, “Thomas Jefferson may he receive from his fellow Citizens the rewards of his Merits”, he drank it, adding, “a halter.” I could fill a quire of paper with speaches of his equally Violent and indecent—As to Mr. Goodrich’s Successor we all agree, that Samuel Bishop Esqr. of this town, Mayor of our City Cheife Judge of our County Court, and a Deacon of one of our established churches aught to be the Man. In him will be embraced the respectability, integrity, religion “Steady habits” and firm republicanism. I deemed it important to you important to the United States that I should say Nothing, in answere to your Letter, but what should be the result of correct information, & sound deliberation; & lest I should fail in some one of these important Points I have defered writing till this late hour—I am consious that I have written Nothing which according to existing evidence, & that full and clear, I am not authorized to write—I am with the highest respect & Regard Your most Obt Sert
               
                  
                     Pierpont Edwards
                  
               
            